UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

IMBETH BELAY; HAMSALU BELAY,
Petitioners,

v.
                                                                    No. 98-1377
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A70-633-730, A70-633-954)

Submitted: September 15, 1998

Decided: October 19, 1998

Before WIDENER, WILKINS, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Diane McHugh-Martinez, Washington, D.C. for Petitioners. Frank W.
Hunger, Assistant Attorney General, David M. McConnell, Assistant
Director, James A. Hunolt, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Imbeth Belay and Hamsalu Belay petition for review of a final
order of the Board of Immigration Appeals (Board) denying their
application for asylum and withholding of deportation. Because sub-
stantial evidence supports the Board's decision, we affirm.

The Immigration and Nationality Act (Act) authorizes the Attorney
General, in her discretion, to confer asylum on any refugee. See 8
U.S.C. § 1158(a) (1994). The Act defines a refugee as a person
unwilling or unable to return to his native country"because of perse-
cution or a well-founded fear of persecution on account of race, reli-
gion, nationality, membership in a particular social group, or political
opinion." 8 U.S.C. § 1101(a)(42)(A) (1994); see M.A. v. INS, 899
F.2d 304, 307 (4th Cir. 1990) (in banc).

The "well-founded fear of persecution" standard contains both a
subjective and an objective component. An applicant may satisfy the
subjective element by presenting "`candid, credible, and sincere testi-
mony' demonstrating a genuine fear of persecution." Berroteran-
Melendez v. INS, 955 F.2d 1251, 1256 (9th Cir. 1992); see Figeroa
v. INS, 886 F.2d 76, 79 (4th Cir. 1989). The objective element
requires a showing of specific, concrete facts that would lead a rea-
sonable person in like circumstances to fear persecution. See
Huaman-Cornelio v. Board of Immigration Appeals, 979 F.2d 995,
999 (4th Cir. 1992).

A finding of past persecution creates a rebuttable presumption of
a well-founded fear of future persecution. See 8 C.F.R. § 208.13(b)(1)
(1997). This presumption may be rebutted by evidence demonstrating
that there is no longer a reasonable fear of future persecution, such as
when conditions in an alien's native country have changed signifi-
cantly. See 8 C.F.R. § 208.13(b)(2) (1997).

                    2
We must uphold the Board's determination that the Belays are not
eligible for asylum if the determination is "supported by reasonable,
substantial, and probative evidence on the record considered as a
whole." 8 U.S.C. § 1105a(a)(4) (1994).* We accord the Board all pos-
sible deference. See Huaman-Cornelio, 979 F.2d at 999. The decision
may be "reversed only if the evidence presented by [the Belays] was
such that a reasonable factfinder would have to conclude that the req-
uisite fear of persecution existed." INS v. Elias-Zacarias, 502 U.S.
478, 481 (1992).

The Belays, sisters who entered the United States under false pass-
ports on September 4, 1992, disagree with the Board's finding that
they failed to establish past persecution or a well-founded fear of
future persecution in their home country based on their imputed polit-
ical opinion. Our review reveals, however, that substantial evidence
supports the Board's finding that they did not satisfy their statutory
burden.

Evidence established that the Belays, both natives and citizens of
Ethiopia, began working as informants for the Mengistu government
in 1988 and were elected members of the Ethiopian Youth Associa-
tion. They testified that they had to participate in security and political
operations against the Ethiopian People's Revolutionary Democratic
Front (EPRDF). The EPRDF overthrew the Mengistu regime in 1991
and later comprised the Transitional Government of Ethiopia (TGE).

Imbeth Belay testified that she and her sister were told by opera-
tives of the Mengistu government that they were to inform on the
youth and turn in the names of students who were against the
Mengistu government. Imbeth Belay further testified that when she
and her sister refused to inform on their peers they were taken into
custody and imprisoned for three days. While in prison they were
beaten and told that they would be killed if they did not cooperate.
_________________________________________________________________
*We note that 8 U.S.C. § 1105a(a)(4) was repealed by the Illegal
Immigration Reform Immigrant Responsibility Act of 1996, Pub. L. No.
104-128, 110 Stat. 3009 (IIRIRA), effective April 1, 1997. Because this
case was in transition at the time the IIRIRA was passed, 8 U.S.C.
§ 1105a(a)(4) is still applicable under the terms of the transitional rules
contained in § 309(c) of the IIRIRA.

                     3
Out of fear the two agreed to work for the Mengistu government.
However, both sisters were again arrested for failing to report activi-
ties. They were then detained for a week and beaten repeatedly. They
again agreed to work for the government. After their release, Imbeth
Belay testified that she provided only information that she considered
would not be harmful and that nothing happened to the people about
whom she provided information. Imbeth Belay then testified that they
graduated from high school and remained with their family.

In 1990, the Belays moved from the Addis Ababa to the Arsi
region of Ethiopia, where they stayed with relatives because they no
longer wanted to spy and were suspected in their neighborhood of
being informers. They were given authorization by the government to
leave but were told to continue to act as informers. The Belays
remained in Arsi without difficulty after the 1991 overthrow of the
Mengistu regime. Imbeth Belay testified that they did not return to
Addis Ababa after the change in government because the TGE was
looking for them. Ultimately they returned to Addis Ababa for fifteen
days prior to their departure for the United States.

The Belays maintain that the Board erred in finding that they failed
to demonstrate past persecution and a well-founded fear of future per-
secution on account of their political opinion or membership in a par-
ticular social group. They contend that they have established
eligibility for relief because the current government would consider
them supporters of the Mengistu regime with opposing political
beliefs because of their activities as unwilling informers.

We conclude that the Belays failed to meet the objective require-
ments for refugee status because they failed to show past persecution.
The Board concluded that the Belays were punished for resisting
recruitment as informers for the former regime and not because the
Mengistu government imputed adverse political opinions to them and
sought to persecute them on account of those political opinions. See
8 U.S.C. § 1101(a)(42); see also Cruz-Diaz v. INS, 86 F.3d 330, 331-
32 (4th Cir. 1996). We conclude that substantial evidence in the
record supports this finding.

Our review also discloses substantial evidence supporting the
Board's conclusion that the Belays could not show a well-founded

                    4
fear of future persecution. First, as pointed out by the Board, Petition-
ers were very young, unwilling informants for the former regime, and
their involvement was minimal. Further, the TGE came into power in
1991, yet the Belays remained in Ethiopia for more than one year
thereafter without harm. Also, the Belays failed to present any evi-
dence that other persons who acted as willing informants for the
Mengistu regime have been subject to persecution by the current gov-
ernment. There is thus no objective basis for their assertion that they
would have reason to fear persecution by the current government
because of their activities in 1988. Furthermore, according to the State
Department country report in the record, the TGE has vastly
improved the past human rights record. As the Board mentioned, the
harsh excesses of the Mengistu regime have ended and the TGE has
announced explicit guarantees to improve its human rights practices.

The standard for withholding of deportation is more stringent than
that for granting asylum. See INS v. Cardoza-Fonseca, 480 U.S. 421,
431-32 (1987). To qualify for withholding of deportation, an appli-
cant must demonstrate a "clear probability of persecution." Id. at 430.
As the Belays have not established entitlement to asylum, they cannot
meet the higher standard for withholding of deportation.

We accordingly affirm the Board's order. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

AFFIRMED

                    5